Citation Nr: 0019590	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for arteriosclerotic heart 
disease with essential hypertension, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1963 to May 
1966.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.

The Board remanded this matter in February 2000 to comply 
with the veteran's request for a videoconference hearing.  


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases, which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

At the April 2000 videoconference the veteran testified that 
in December 1998 he went to the emergency room for chest 
pains and was hospitalized at Rapides Medical Center in 
Alexandria, Louisiana, for four days.  He reported that he 
was under the care of two different physicians, one private 
and one at the VAMC.  The veteran indicated that in November 
1999 he was taken to the VAMC on an emergency basis because 
his blood pressure was extremely high and he thought that he 
was having a stroke.  He stated that he saw his regular 
physician monthly for follow-up and that his most recent 
visit was in April 2000.  

In order to ensure that the record is complete, it is found 
that the RO should ascertain these pertinent VA and private 
outpatient treatment records.  Therefore, remand for the 
purposes of obtaining these records and associating the 
records with the claims folder is necessary to ensure full 
compliance with due process requirements.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran was last examined by VA in May 1997.  After 
reviewing the report of the examination, it is unclear as to 
extent of the veteran's disability.  The examination does not 
address the rating criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1999).  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide the name and 
address of the private physicians and 
medical facilities from which he sought 
treatment.  He should also be asked to 
sign and return a consent form 
authorizing the release of the 
physician's and facilities' records to 
VA.  Once this information has been 
received, the RO should contact the named 
physicians and facilities and request 
that copies of the veteran's treatment 
records, if available, be forwarded to 
the RO.  If the records are not 
available, the physician and facilities 
are requested to so state in writing.

2.  The RO should contact the Alexandria, 
Louisiana, VA Medical Center outpatient 
clinic and request that they provide 
copies of all of the veteran's treatment 
records developed between January 1998 
and the present.  

3.  The RO should subsequently afford the 
veteran a comprehensive VA medical 
examination limited to determine the 
current severity of his service-connected 
arteriosclerotic heart disease with 
essential hypertension.  The claims 
folder and a copy of this remand are to 
be made available to the examiner prior 
to the examination.  All tests deemed 
necessary by the examiner are to be 
performed.  The examiner should comment 
on all manifestations of the veteran's 
service-connected arteriosclerotic heart 
disease with essential hypertension.  

a.  The examiner should be provided 
copies of the recently revised rating 
criteria for cardiovascular disorders 
(Codes 7000-7020), together with the 
criteria that were in effect prior to 
January 12, 1998.  Appropriate exercise 
testing must be conducted in order to 
determine metabolic equivalent scores 
(METS).

b.  If a determination of METS by 
exercise testing cannot be done for 
medical reasons, the examiner must 
indicate so, and should then provide an 
estimation of the level of activity 
(expressed in METS and supported by 
specific examples, such as slow stair 
climbing or shoveling snow).  The 
physician should specifically indicate 
left ventricular dysfunction with 
ejection fraction and at what level the 
symptoms of dyspnea, fatigue, angina, 
dizziness, or syncope occur.  

c.  The examiner should include in the 
report an assessment of functions, which 
precisely correspond to the functions, 
which are listed in the rating criteria 
to include workload restrictions, and 
should answer the following questions:

i.  Is there any evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram or x- 
ray?

ii.  Does the veteran suffer with chronic 
congestive heart failure? If so, how many 
episodes of acute congestive heart 
failure has he suffered in the past year?

iii.  At what level of METS score does 
the veteran experience dyspnea, fatigue, 
angina, dizziness, or syncope?

iv.  Are there any attacks of arrhythmia, 
and if so, describe the frequency and 
severity of such attacks.

v.  To what extent does the veteran's 
service-connected arteriosclerotic heart 
disease with essential hypertension limit 
his social and industrial adaptability? 
Is ordinary manual labor feasible? Does 
this disability prohibit him from doing 
light manual labor and/or is more than 
sedentary work precluded?

d.  Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

e.  The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
examiner's conclusion.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished.

4.  After the completion of the above 
development, the RO should readjudicate 
the veteran's claim for increased 
evaluation for his service-connected 
arteriosclerotic heart disease with 
essential hypertension under both 
38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997) and 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1999).  If any decision 
remains adverse to the veteran, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports or special 
studies appropriate corrective action is 
to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

